Citation Nr: 0304215	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-17 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1952 to October 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The case was previously before the Board in March 2001, when 
it was remanded for further development.  The RO developed 
the case and returned it to the Board.  

Review by the Board indicated the need for further 
development.  This was done by the Board pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development was completed and the veteran was notified in 
accordance with Rule of Practice 903, 38 C.F.R. § 20.903 
(2002).  He responded that he did not have any further 
evidence or argument to present.  

All of the development requested by the Board has been 
completed.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  Any back symptoms the veteran may have had during service 
were transitory in nature and resolved without residual 
disability.  

3.  Arthritis was not present in service or manifested in the 
first post service year.  

4.  The veteran's current back disorder is not the result of 
disease or injury during his active military service.  


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active military service and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 
1110, 1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the veteran with the pertinent 
evidentiary development, which was subsequently codified by 
VCAA and implementing regulations.  In addition to performing 
the pertinent development required under VCAA, the RO 
notified the veteran of his right to submit evidence.  Thus, 
the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, and supplemental 
statements of the case, as well as a January 1998 RO letter, 
a VCAA letter dated in September 2001, and the Board letter 
of November 2002, notified the veteran and his representative 
of the evidence necessary to substantiate the claim, the 
evidence which had been received, and the evidence to be 
provided by the claimant.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  In January 1998, the 
RO notified the veteran that it had requested medical records 
from the McKenzie Willamette Hospital and asked him to 
contact the hospital and have them forward the records.  See 
38 U.S.C.A. § 5103A (b)(2) (West Supp. 2002).  All relevant 
Federal records have been obtained.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a medical 
opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991 & 
Supp. 2002).  Analysis of this provision discloses that there 
are three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 C.F.R. § 3.159(a) (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Evidence of Current Disability  In a letter dated in January 
2000, Jeffrey K. Bert, M.D., reported that he saw the veteran 
in November 1999.  The diagnosis was spondylosis and disk 
degeneration of his lumbar spine at L3-4.  

On the November 2002 VA examination report, the examining 
physician expressed his impression that the veteran had 
lumbosacral instability, probably with narrowing of the L5-S1 
disc space and possibly the L4-L5 disc space.  X-rays 
revealed increased lumbar lordosis.  There was osteoarthritis 
throughout the whole lumbar spine with disc space narrowing 
generally throughout the lumbar spine.  There were arthritic 
traction spurs on each of the vertebral bodies, most 
prominently at the L3-4 level but also at the L1-2 level.  
Based on this report, the Board concedes that the veteran 
does have current, chronic back disability.  

There are other reports which address the presence and extent 
of the current disability, without addressing nexus issues.  
Since it is established that the veteran has a current back 
disability the redundant reports will not be set forth in 
detail in this decision.  The reports which show the presence 
of a current back disability without evidence of service 
incurrence or nexus include VA outpatient treatment reports 
from January 1987 though June 2002.  The January 1987 records 
show that the veteran worked as an independent logger and had 
a variety of symptoms which did not include back complaints.  
Low back complaints were first noted in March 1999.  

Evidence of Injury in Service  The service medical records do 
not document any back injury or symptoms during service.  

In a certified statement, dated in December 1997, David C. 
Lodestein wrote that when the veteran came back to the 
company area in the early spring of 1952 he said he had been 
struck by a jeep and that later that evening there was 
substantial bruising on his lower back and legs.  The veteran 
had a difficult time keeping up with the company while 
marching.  He began to feel somewhat better and completed his 
training.

In a letter dated in January 1998, Vernon G. Ray, reported 
that he worked for the veteran in 1977 and that the veteran 
had leg cramps and spasms which hindered his work.  The 
veteran explained that during boot camp, he had been run over 
by a Jeep and the condition had worsened to its present 
state.  

In a statement received in February 1998, Robert L. Schnur 
reported knowing the veteran before and after service.  After 
1956, the veteran seemed to have trouble with cramps and hip 
pain.  He seemed unable to walk or move without trouble.  He 
said it was from an accident in service.  The condition had 
bothered him since 1956.

In a letter received in February 1998, Toby T. Vance, Sr., 
reported knowing the veteran since 1978.  In those years, he 
had back, hip, and leg cramps.

In a sworn statement, dated in December 1999, the veteran's 
spouse told of marrying him in December 1955.  After their 
marriage, he would complain of back and leg pain.  She 
understood that he had been injured in service, when hit by a 
Jeep.  She submitted a letter which she said was written by 
the veteran.  It briefly discussed his boot camp experience 
and said that he had fallen off a scaffold while chipping 
paint.  He hurt his back a little, but not real bad.  

At his August 2000 RO hearing, the veteran testified that 
during boot camp, in the last part of March 1952, a jeep 
backed into him and knocked him down.  He testified that he 
was sore and black and blue the next day and went to sick 
bay.  There, he was told that he had scoliosis.  He was given 
a wrap around to help him finish his training.  He reported 
continued pain during his training.  He described post 
service symptoms.  

Evidence Supporting a Connection Between Injury in Service 
and Current Disability  In his January 2000 letter, Dr. Bert, 
reported that he saw the veteran in November 1999 and 
diagnosed spondylosis and disk degeneration of his lumbar 
spine at L3-4.  He noted that, at his age of 65, the 
condition gave him some impairment and discomfort.  The 
doctor conceded that it was difficult to go back in time and 
state that the current condition was solely related to a 
motor accident in service.  By history, the problem began 
with a Jeep accident, as well as aging and progression 
factors because of aging.  The doctor concluded that it was 
more likely than not, based on his history, that his current 
condition was in large part caused by the injury in service.

Evidence Against a Connection Between Injury in Service and 
Current Disability  The service medical records show that, in 
April 1952, a medical corps officer (a physician) examined 
the veteran and found him physically qualified for transfer.  
In May 1952, another physician examined the veteran and found 
him physically qualified for transfer.  In April 1953, 
September 1953, November 1954, January, June and October 
1955, other physicians examined the veteran and found him 
physically qualified for transfer.  

The October 1955 report of the examination for separation 
from service shows that the veteran was examined by a 
physician and his spine and other musculoskeletal parts were 
normal.

There is no competent evidence of arthritis during the year 
after the veteran completed his active service.

In January 1987, the veteran sought VA treatment for several 
symptoms.  There were no back complaints.  Detailed 
neurological tests did not reveal any back disorder.

In March 1990, it was reported that the veteran worked as a 
logger until two years earlier, when he stopped because he 
had problems remembering what he was supposed to do and how 
to perform tasks.

The earliest back complaint in the VA clinical notes was 
recorded in February 1991.  The veteran said he had had 
muscle spasms in his back for quite awhile.  Pain reportedly 
started under his left shoulder blade the day before.  There 
was no known injury.  He was getting wood the day before and 
noticed increased pain with a jarring motion.  The assessment 
was muscle pain in the left scapular area.  There were no 
complaints or findings of low back pain.  

The veteran continued to receive VA medical treatment for 
various problems including eyes and cardiovascular disorders.  
The next relevant reference is in November 1994, when he 
complained of tinnitus and hearing loss and asserted that 
they were due to being run over by a Jeep during service.  
There were no back complaints.  

In September 1995, neurological examination was within normal 
limits.  Joint and muscle examination was grossly 
unremarkable.

The earliest VA record of low back complaints was recorded in 
a March 1999 clinical note, when the veteran complained that 
low back and right hip muscle spasm were getting worse.

In November 1999, the veteran complained of some degenerative 
arthritis and low back pain with radiation into the right 
thigh.  Examination disclosed an S1 curve to the spine with 
early kyphosis.  The assessment was degenerative arthritis.

The report of an August 2000 VA examination concluded that 
there was no documentation to support service connection.  It 
was noted that the evidence was all after the fact, with the 
possible exception of the hand written letter about falling 
off a scaffold.  Dr. Bert's opinion was considered.  

In November 2002, the veteran had a VA orthopedic 
examination.  The examiner reviewed the claims folder and 
service medical records, as well as the opinion of Dr. Bert.  
The physician concluded that it was very unlikely that the 
veteran had an injury to his lumbar spine at the time of his 
active service.  The VA physician felt that the opinion of 
Dr. Bert would be considerably different if he had considered 
the service medical records and records of back treatment.  

Analysis  The veteran spent many years after service working 
as a logger.  To differentiate back symptoms related to the 
injury in service from post service strenuous physical 
activity is beyond the ability of lay witnesses, such as the 
veteran, his wife, and acquaintances.  38 C.F.R. § 3.159(a) 
(2002); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The nexus opinion of Dr. Bert is largely based on 
the history provided by the veteran.  Where a doctor 
necessarily relies on history as related by veteran, his 
conclusion can be no better than the facts alleged by 
veteran.  See Swann v. Brown, 5 Vet. App. 229 (1993); Coghill 
v. Brown, 8 Vet. App. 342 (1995).  

The service medical records show that the veteran was 
examined by physicians at least 7 times after the reported 
injury and no residuals were reported.  On separation 
examination, the veteran was examined by a doctor who 
specifically reported that the spine was normal.  This 
evidence is timely as it was after the reported injury and 
just before the veteran left service.  It is also competent 
because it was done by a physician.  Thus, we have many 
medical reports against there being any residuals of the 
injury in service.  

Following service, over 40 years passed without any medical 
documentation of back problems.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

More recently, VA medical professionals examined the veteran 
and reviewed the entire record in August 2000 and again in 
November 2002 and concluded that the current disability was 
not connected to the veteran's active service.  Because their 
opinions were based on actual records, rather than only 
history provided by the veteran, their opinions are more 
probative than that of Dr. Bert.  

When we consider the service medical records, the many years 
without medical documentation, the opinions of VA medical 
professionals based on examination of the veteran and review 
of the records, we find that there is an preponderance of 
evidence against the claim.  This preponderance of evidence 
overwhelms Dr. Bert's opinion and establishes that there is 
no connection between the veteran's current disability and 
any injury he may have had in service.  Thus, the claim must 
be denied.  


ORDER

Service connection for a back disorder is denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


